Citation Nr: 0516277	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the veteran's a 
service-connected left shoulder disorder, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for the veteran's 
service-connected left hand disorder, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable rating for the veteran's 
service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

With respect to the left shoulder disorder, the RO confirmed 
and continued the 20 percent rating by a September 1995 
rating decision.  The veteran subsequently submitted a timely 
Notice of Disagreement, a Statement of the Case (SOC) was 
promulgated in January 1997, and a Substantive Appeal was 
received in February 1997.  See 38 C.F.R. 20.200, 20.302.  
Thereafter, by a September 1999 rating decision, the RO 
granted a 30 percent rating for the left shoulder disorder, 
effective June 3, 1999, but confirmed and continued the 10 
percent rating for the left hand disorder.  The RO 
subsequently confirmed and continued these assigned ratings 
by an August 2000 rating decision.  The veteran submitted a 
Notice of Disagreement to these assigned ratings in September 
2000, an SOC was promulgated later that same month on these 
issues, and a Substantive Appeal was received in October 
2000.  Ibid.  Although the September 2000 SOC listed the left 
shoulder claim as being on appeal from the August 2000 rating 
decision, nothing indicates he withdrew his appeal as to the 
September 1995 rating decision.  See 38 C.F.R. § 20.204.  In 
fact, a February 2001 rating decision noted that the veteran 
had an appeal pending on his left shoulder claim at the time 
the September 1999 rating decision was promulgated, and 
assigned an earlier effective date of October 5, 1994, for 
the 30 percent rating.

The veteran's malaria claim is on appeal from a June 2002 
rating decision, which confirmed and continued the 
noncompensable (zero) percent rating for the veteran's 
malaria.

The veteran provided testimony as to his service-connected 
left shoulder disorder at a personal hearing conducted before 
personnel at the RO in May 1997, a transcript of which is of 
record.  Although the record indicates the veteran also 
requested a Board hearing in conjunction with his appeal, 
this request was withdrawn in November 2002.  See 38 C.F.R. 
§ 20.704(e).

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a); 
38 C.F.R. § 20.900(c).

This case was previously before the Board in September 2004, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development to include new examinations of the disabilities 
which are the subject of this appeal.  As the record reflects 
the veteran subsequently underwent such examinations, the 
Board finds that the remand directives have been 
substantially complied with, and that a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record consistently shows that the veteran's service-
connected left shoulder disorder is manifest by pain and 
resulting functional impairment, to include limitation of 
motion, but not by ankylosis, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
(flail shoulder) of the humerus.

4.  The record reflects that the veteran's service-connected 
left hand disorder is manifest by moderate incomplete 
paralysis.

5.  The veteran's service-connected left hand disorder is not 
manifest by severe incomplete paralysis, nor complete 
paralysis exhibited by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and/or weakened flexion of the 
wrist.  

6.  The competent medical evidence does not reflect that the 
veteran currently has active malaria or any current residuals 
thereof.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's left shoulder disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.40, 4.45, .4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2004).

2.  The criteria for a rating of no more than 20 percent for 
the veteran's service-connected left hand disorder are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8516 
(2004).

3.  The criteria for a compensable rating for the veteran's 
malaria are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 
4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the rating decisions regarding the veteran's service-
connected left shoulder and left hand claims that are the 
subject of this appeal were promulgated prior to the 
enactment of the VCAA.  Nevertheless, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Mayfield, 
supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the correspondence to the veteran in April 
2001, January 2003, August 2003, January 2004, and February 
2004, which, taken together, noted the enactment of the VCAA, 
addressed the requirements for benefits sought on appeal, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  In addition, similar 
correspondence was sent by the AMC in October 2004.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decisions, the respective Statements of the 
Case (SOCs) in January 1997, September 2000, and January 
2004, as well as various Supplemental Statements of the Case 
(SSOCs), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, SSOCs promulgated in April 2004 
and March 2005 included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claims.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by VA.  Further, he has been accorded 
multiple examinations in conjunction with this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Left Shoulder and Left Hand

Background.  Service connection was established for recurrent 
dislocation of the left humerus by an April 1947 rating 
decision.  A 20 percent disability rating was assigned 
pursuant to Diagnostic Code 5202, effective February 19, 
1947.  

Service connection was granted for a neurological condition 
of the left hand by an August 1997 rating decision.  A 10 
percent disability rating was assigned pursuant to Diagnostic 
Code 8516, effective October 5, 1994.

By statements received in October 1994, the veteran asserted 
that he was entitled to an increased rating for his service-
connected left shoulder disorder, and referred to recent 
treatment he had received from VA in September 1994 as 
supported an increased rating.

Records from September 1994 reflect that the veteran was 
evaluated for his chronically dislocating left shoulder, and 
that he reported the last episode was a few weeks earlier 
when he put the shoulder in by himself.  Examination of the 
shoulder revealed that it was limited by pain and resistance 
to passive motion.  There was no obvious sulcus sign, but the 
examiner noted that he could externally rotate the shoulder 
to a point where the veteran became apprehensive.  There was 
also crepitation in the shoulder joint, but it was difficult 
to determine whether it was a multi-directional dislocator or 
anterior dislocator.  Accordingly, an MRI was conducted on 
the left shoulder which showed a full thickness rotator cuff 
tear associated with partial retraction of the supraspinatus 
muscle and an incomplete tear involving the anterior aspect 
of the infraspinatus tendon.  There was also moderate 
narrowing and degenerative changes of the glenohumeral joint 
associated with essentially complete absence of the anterior 
aspect of the glenoid labrum and moderate degeneration of the 
posterior glenoid labrum.  While there was moderate superior 
migration of the humeral head relative to the glenoid fossa, 
there was no current evidence of anterior or posterior 
subluxation/dislocations.  Finally, there was poorly defined 
soft tissue fluid collection seen adjacent to the posterior 
glenoid fossa and glenoid neck, which suggested probable 
partial detachment of the joint capsule.  Follow-up records 
noted that the veteran was not desirous of surgery, nor did 
the examiner recommend it.  It was also noted that the 
veteran took Motrin, which relieved his shoulder pain 
somewhat, and that he did exercise as best he could.  The 
examiner opined that the veteran's shoulder was getting 
worse.

The veteran subsequently underwent a VA joints examination in 
July 1995, at which his left shoulder history was summarized 
to include his recent treatment in September 1994.  He 
complained of decreased ability to use his left shoulder, 
cracking and pain in the left shoulder, and decreased grip on 
the left.  He was found to only have a 25 percent grip on the 
left as compared to the right.  On examination, there was no 
evidence of swelling or deformity.  However, he did have 
crepitus on passive movement of the shoulder.  Range of 
motion testing showed abduction to 86 degrees, elevation to 
62 degrees, internal rotation to 26 degrees, and external 
rotation to 24 degrees.  Based on the foregoing, the examiner 
diagnosed recurrent dislocation of the left shoulder with 
full thickness of the rotator cuff and partial tear of the 
infraspinatus tendon, as well as partial retraction of the 
supraspinatus muscle with degenerative arthritis of the left 
shoulder.

In December 1995, the veteran underwent a VA general medical 
examination which included findings regarding his left 
shoulder.  At this examination, he reported that his latest 
dislocation was in August 1995.  His recent September 1994 
evaluation and MRI study were also noted.  Examination of the 
left shoulder showed crepitus on movement.  However, there 
was no swelling or deformity of the left shoulder.  Range of 
motion testing showed abduction to 80 degrees, elevation to 
60 degrees, internal rotation to 30 degrees, and external 
rotation to 24 degrees.  Impingement sign on the left 
shoulder was negative.  X-rays taken of the left shoulder in 
conjunction with this examination revealed degenerative 
change along the lateral aspect of the head of the humerus.  
There was also a small calcific density lateral to the head 
of the humerus, which it was opined might represent calcific 
tendonitis.  Narrowing of the glenohumeral joint was also 
noted.  Comparison with a previous July 1994 examination 
showed no marked interval change.  Based on the foregoing, 
the examiner's diagnoses included full thickness rotator cuff 
tear of the left shoulder; as well as degenerative joint 
disease of the left shoulder, involvement of the glenoid and 
glenoid labrum.

At his May 1997 personal hearing, the veteran asserted that 
he was entitled to a rating in excess of 20 percent for his 
left shoulder.  He testified that the shoulder dislocated, 
and that when it dislocated it would take him about 2 to 3 
months to get back to almost normal, and then it happened 
again and again.  He also testified that when it dislocated 
he had a terrible pain and could not do anything, even drive 
a car.  In addition, he described the treatment he had 
received for the left shoulder.  He indicated that his last 
shoulder dislocation was in March 1997, when he slipped on 
some ice, lifted both hands to grab onto the car door, then 
his shoulder snapped.  Further, he testified that his 
shoulder was always in pain, and that when he tried to pick 
up his hands or arm the shoulder would start.

By a June 1999 statement, the veteran asserted that both his 
service-connected left shoulder and left hand disorders had 
gotten worse.  Various medical records were subsequently 
added to the file which cover a period from 1996 to 1999, to 
include a VA joints examination conducted in June 1999.  
These records primarily show treatment for neck pain, with 
findings of a cervical spine disorder, and left arm weakness 
to include the 1st, 2nd, and 3rd fingers of the left hand.  He 
was also noted to have a history of left shoulder 
dislocation.  For example, records dated in May 1997 noted 
that he was followed for post left shoulder dislocation, and 
that an MRI showed what appeared to be multidirectional 
instability.  However, it was noted that, if anything, he was 
improving with his symptoms and clearly did not require 
surgery.  He was treated with occasional ibuprofen.

At the June 1999 VA joints examination, the veteran described 
the history of his left shoulder dislocations, and reported 
that the last one occurred 2 to 3 years earlier.  As a 
consequence of this, he had a grating in the shoulder, a 
limitation of motion, and an ache in his arm.  He took 
ibuprofen to help the pain, and would alternate it with 
indomethacin which he also took.  Further, he reported that 
he noticed a worsening of the pain 3 years earlier, and that 
he would get sharp lancinating-like pain from the shoulder 
down to the left hand.  He had also noted a tilting of the 
right side.  In addition, he reported that the pain prevented 
him from lying on his left side, and had made sleep difficult 
and at times impossible.  He had pain on lifting and after 
lifting.  Moreover, his grasp and fine motor coordination of 
this nondominant hand was somewhat limited.  Sensation 
remained intact, although at times he would get a numbing or 
tingling sensation in the hand.  It was noted that an EMG had 
revealed a radiculopathy at several levels of the cervical 
spine, and no myelopathy.  

On examination, it was noted, in part, that there was some 
wasting of the subscapular muscle on the left.  Circumference 
of the biceps and forearms were similar on both arms.  
However, there was wasting of the muscles of the left 
"snuffbox."  Grasp was somewhat diminished in the 1st and 2nd 
digits of the left hand "interossei," 4/5 on the left, 
normal on the right.  Sensation was intact and radial pulses 
were full and equal bilaterally.  Range of motion testing of 
the left shoulder revealed the following: abduction to 30 
degrees, forward flexion to 15 degrees, and extension to 20 
degrees before the veteran limited himself for fear of 
displacing the shoulder.  Nevertheless, it was noted that 
during various activities he was able to abduct the shoulder 
to 60 degrees where he could hold it against gravity for a 
moderate period of time.  Further, the examiner noted he 
could elevate the arm 80 degrees where the veteran could hold 
it for only a short period of time.  The examiner was also 
able to forward flex the arm to 60 degrees before the veteran 
became uncomfortable.  During these movements, however, there 
was a fine grating feeling which was felt by the palpating 
hand over the shoulder joint.

Based on the foregoing, the examiner diagnosed tear of the 
left rotator cuff by history with tear of the left teres 
tendon leading to recurrent dislocations; and 
polyradiculopathy as indicated by the electrodiagnostic 
studies, secondary to degenerative arthritis of the cervical 
spine and degenerative disc disease at multiple levels as 
indicated by the plain films and MRI radiological studies.

By a September 1999 rating decision, the RO granted an 
increased rating of 30 percent for the veteran's service-
connected left shoulder disorder, but confirmed and continued 
the 10 percent rating for the service-connected left hand 
disorder.

In March 2000, the veteran submitted a statement detailing 
his left shoulder and hand problems, among other things, 
which was apparently accepted as a new increased rating claim 
for these disabilities.  He subsequently underwent multiple 
VA medical examinations in April 2000, to include a new 
joints examination; an examination of the hand, thumb, and 
fingers; and a neurologic examination.

At the VA examination of the hand, thumb, and fingers, it was 
noted that the veteran had weakness of the left hand, as well 
as numbness of the left thumb and left 2nd finger.  Further, 
it was noted that he had cervical stenosis with left cervical 
nerve root compression.  The veteran reported that his left 
hand weakness was getting worse; that he had constant and 
chronic weakness of the left hand; and that he had limitation 
of motion of the left hand.  On examination, he was found to 
have a deformity of the left hand.  He could not approximate 
the thumb to the fingers.  Additionally, he could not 
approximate the thumb to the median transverse fold of the 
palm.  Motion of the thumb and 1st finger was limited.  
Grasping objects was weaker on the left side, 2/5, compared 
to 5/5 on the right hand.  Moreover, he had sensory and motor 
deficit on the left hand which made him unable to grasp 
objects or hold objects.  For example, he was constantly 
dropping objects from his left hand, and it was emphasized he 
could not hold objects because of the left hand weakness.  
Strength and dexterity of the left hand were found to be 
deficient compared to the right hand.  Diagnoses were 
weakness and numbness of the left hand, multiple cervical 
root compression and cervical stenosis, and ulnar nerve 
neuropathy of the left hand.

At the VA joints examination, it was noted that the veteran 
had chronic dislocation of the left shoulder, and that he 
complained of left shoulder pain as well as limitation of 
lifting of the left arm above the left shoulder.  It was also 
noted that he had a rotator cuff tear and partial tear of the 
infraspinatus tendon, as well as partial retraction of the 
superior supraspinatus muscle.  On examination, range of 
motion testing of the left shoulder showed abduction to 60 
degrees, internal rotation to 35 degrees, external rotation 
to 20 degrees, and elevation to 15 degrees.  Diagnoses were 
chronic recurrent dislocation of the left shoulder with 
rotator cuff tear and infraspinatus tendon partial tear with 
arthritis of the left shoulder.

On the VA neurologic examination, it was noted that the 
veteran had cervical stenosis with cervical nerve compression 
with ulnar nerve neuropathy.  It was also noted that an EMG 
nerve conduction study conducted in May 1998 confirmed 
compression of the left median nerve of the wrist, 
denervation of the cervical paraspinal muscle, and multiple 
cervical root compression.  The veteran's current treatment 
included pain medication, TENS unit and propranolol, 
ibuprofen, indomethacin, allopurinol, amitriptyline, 
chloropheniramine, gabapentin, baclofen, and misoprostol.  He 
had also been to the Pain Medicine Clinic for relief of the 
pain in the cervical area, shoulder, and left hand.  He had 
numbness to pinprick on the lateral aspect of the left arm.  
Further, he had weakness of the left hand.  He had vibration 
and position intact on the left upper extremity.  Motor 
examination was 3/5 on the biceps and triceps.  Hand grip was 
2/5 on the left hand.  There was dermatome sensory loss at 
C5, C6, and C7.  Biceps and triceps reflexes were 2+ on the 
left, compared to 3+ on the right.  Moreover, it was noted 
that he had a disability with weakness on the left hand.  
Diagnoses were cervical stenosis, cervical nerve root 
compression with weakness of the left upper extremity, as 
well as left hand grip and sensory deficit of the ulnar nerve 
distribution.

Thereafter, various medical records were added to the file 
which cover a period through 2004, and continue to show 
treatment and/or evaluation of the left shoulder and left 
hand, among other things.

In accord with the Board's remand directives, the veteran 
underwent a new VA medical examination of his left hand and 
shoulder in October 2004.  At this examination, he reported 
flare-up of pain and numbness of the left hand, thumb, and 
finger of moderate severity.  Precipitating factors were cold 
weather, holding objects, which resulted in the limitation of 
motion and functional impairment; not able to hold object.  
The veteran also complained of left hand paresthesia, 
dysesthesia, and numbness.  In addition, there was swelling 
of the dorsal aspect of the left hand near the joint line of 
the left wrist on the dorsal aspect.  There was also weakness 
of the left hand on holding objects when compared to the 
right.

On examination of the left hand, there was no ankylosis found 
of the wrist, metacarpophalangeal joint, and the 
interphalangeal joint of the left hand.  Further, there was 
no limitation of the motion of the fingers or multiple digits 
of the left hand.  Range of motion testing of the wrist 
joints showed flexion to 80 degrees, extension to 70 degrees, 
ulnar deviation to 30 degrees, and radial deviation to 20 
degrees, all without any pain.  Finger abduction and 
reduction was 20 degrees and zero degrees without any pain.  
Thumb abduction was 70 degrees, and adduction was 5 degrees, 
without any pain.  In addition, the metacarpophalangeal joint 
of the index, long, ring, and little finger were to 80 
degrees of flexion with pain.  The proximal interphalangeal 
joint of the index, long, ring, and little finger was to 90 
degrees of flexion with pain.  The interphalangeal joint had 
up to 80 degrees of flexion without any pain.  Moreover, it 
was noted that there was no gap in the tip of the thumb and 
fingers, and no gap between the tip of finger and the 
proximal transverse crease of the palm.  The veteran was able 
to approximate and oppose without any gap between the thumb 
pad and the finger.  However, he had less strength of 
pushing, pulling, and twisting using the left hand, as well 
as poor dexterity of the left hand on twisting, probing, 
touching, and expression.  Nevertheless, he had no flexion 
deformity.  He did have weakness of 4/5 on the left hand.  
There was also pain, fatigue, weakness, and lack of endurance 
present after repeated use.  The pain on a scale of 1 to 10 
was about a 5.  The fatigue, weakness, and lack of endurance 
was mild to moderate.  Also, there was a functional impact of 
not being able to hold objects in the left hand because of 
the weakness of the left hand.  

Regarding the left shoulder, the veteran complained of pain, 
weakness, and poor range of motion of the left shoulder.  
There was also stiffness and instability to move his left arm 
above the shoulder.  However, there was no swelling.  He did 
not use any assistive devices for his left shoulder.  It was 
noted that he was presently retired.  He was unable to lift 
his arm above the shoulder compared to the right shoulder.  
Further, he reported that when he laid down on the left side 
in a sleeping posture, his left shoulder got painful.  As to 
the effect of the condition on his daily activities, it was 
noted that he was unable to perform daily activities such as 
his inability to lift his arm above the shoulder, he could 
not lay on his left shoulder, and he could not lift any 
objects more than 10 pounds using the left shoulder.

On examination, range of motion of the left shoulder was as 
follows: forward flexion up to 50 degrees with pain; 
abduction to 60 degrees without pain; adduction to 35 
degrees; extension to 30 degrees; and internal rotation to 45 
degrees with pain.  Moreover, it was noted that external 
rotation was very painful, on a scale of 1-10 about a 6 up to 
25 degrees.  Further, there was additional limitation 
following repetitive use on abduction and external rotation.  
Specifically, about 10 degrees on the abduction, and 5 
degrees on the external rotation of repetitive use times 3 of 
the left shoulder.  In addition, the veteran experienced pain 
on repetitive movement of the left shoulder, as well as mild 
fatigue and weakness.  There was no lack of endurance of the 
left shoulder.  It was noted that the veteran also had 
additional limitation during a flare-up, and that the flare-
up came mainly with movement of the left shoulder on driving.  
The range of motion of the joint function was additionally 
limited by pain, scale of 1-10, about a 7.  Fatigue was mild, 
weakness was mild, and there was no loss of endurance.  The 
examiner further commented that the reduction of the degree 
on the pain, fatigue, weakness, and lack of endurance was 
mild to moderate.  There was no instability of the left 
shoulder.

Final diagnoses were left shoulder injury due to history of 
fall in the service with traumatic arthritis of the left 
shoulder with limitation of the abduction and external 
rotation of the left shoulder with positive DeLuca; and 
rotator cuff syndrome of the left shoulder in addition to the 
post-traumatic arthritis of the left shoulder.

The examiner also noted that the claims file had been 
reviewed in its entirety, and provided commentary as to the 
current functional ability of the left shoulder and left 
hand.  For example, the examiner stated that the veteran was 
unable to lift or carry more than 5 pounds on the left 
shoulder because of the weakness and pain of the left 
shoulder.  He could sit, stand, and walk.  However, he could 
not use the left shoulder to climb.  While he could kneel, 
bend, and stoop, he could not twist his left shoulder.  
Further, he could "pull and push using the left shoulder 
more than 5 pounds of weight."  He could also do simple 
grasping, but he had difficulty holding objects which weighed 
more than 5 pounds with the left hand.  He could do fine 
manipulation.  He could not reach above the shoulder on the 
left side.  Moreover, he could drive a vehicle only a short 
distance.  He could not operate machinery using the left 
upper extremity.  In addition, he could not throw a ball.

X-rays taken of the left shoulder in conjunction with this 
examination revealed severe arthritic disease of the left 
shoulder with considerable narrowing of the joint space 
between the acromion and the humeral head indicating rotator 
cuff pathology.  There was also evidence of some subchondral 
stenosis in the humeral head and the acromion.  Further, some 
degenerative disease was noted in the glenohumeral joint as 
well.  Overall impression was evidence of extensive rotator 
cuff pathology with narrowing of the joint space between the 
acromion and humeral head.


A.  Left Shoulder

Legal Criteria.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran's right 
shoulder is considered the major upper extremity.  Therefore, 
his left shoulder is the minor extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  38 C.F.R. § 4.71a.

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  38 C.F.R. 
§ 4.71a.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left shoulder disorder.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not show that the veteran's 
service-connected left shoulder disorder has ever been 
diagnosed as being manifest by ankylosis.  Consequently, 
Diagnostic Code 5200 is not for application in the instant 
case.

The Board further notes that neither Diagnostic Code 5201 nor 
5203 provides for a rating in excess of 30 percent.  In fact, 
Diagnostic Code 5203 does not provide for a rating in excess 
of 20 percent.  Thus, neither of these Codes are applicable 
in the veteran's current increased rating claim.

The Board acknowledges that the record has consistently shown 
that the veteran's service-connected left shoulder is 
manifest by pain and resulting functional impairment, to 
include limitation of motion.  Further, the service-connected 
disability is recurrent dislocation of the left humerus, and 
the radiologic reports indicate degenerative changes thereof.  
However, a thorough review of the September 1994 MRI report, 
as well as the July 1995 and October 2004 X-rays reports does 
not reflect that the service-connected disability has 
resulted in fibrous union of the humerus, nor nonunion (false 
flail joint) of the humerus, nor loss of head (flail 
shoulder) of the humerus.  Consequently, the veteran does not 
meet or nearly approximate the criteria for a rating of 40 
percent or more under this Code; he does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under this Code.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left shoulder disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board 
notes that it took into consideration the veteran's 
complaints of pain, as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, but concluded the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
shoulder pain which would warrant schedular evaluations 
greater than those currently in effect.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




B.  Left Hand

Legal Criteria.  The record reflects that the RO evaluated 
the veteran's left hand disorder on the basis of ulnar nerve 
impairment, pursuant to Diagnostic Code 8516.  Under this 
Code, mild incomplete paralysis of the ulnar nerve for the 
minor hand warrants a 10 percent rating.  A 20 percent rating 
requires moderate incomplete paralysis.  A 30 percent 
evaluation requires severe incomplete paralysis.  A 50 
percent evaluation is warranted for complete paralysis of the 
ulnar nerve of the minor extremity exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a schedular evaluation of 20 percent 
for his service-connected left hand disorder under Diagnostic 
Code 8516 based upon moderate incomplete paralysis.

The competent medical evidence has consistently shown that 
the veteran's service-connected left hand disorder has been 
manifest by pain, weakness, as well as difficulty grasping 
and holding objects.  Further, the most recent VA examination 
conducted in October 2004 described this impairment as mild 
to moderate.  Thus, the Board finds that the service-
connected left hand disorder more nearly approximates the 
criteria of moderate incomplete paralysis, which warrants a 
20 percent rating under Diagnostic Code 8516.  See 38 C.F.R. 
§§ 4.3, 4.7.

The Board further finds that the veteran's service-connected 
left hand disorder is not manifest by severe incomplete 
paralysis, nor complete paralysis exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  

The Board acknowledges that the veteran was found to have 
only 25 percent grip of the left hand compared to the right 
on the July 1995 VA joints examination, and that both the 
April 2000 VA hand and neurologic examinations indicated his 
grip strength was 2/5.  However, the most recent VA 
examination conducted in October 2004 found that his left 
hand strength was 4/5, and that he could do fine 
manipulation.  Range of motion testing showed finger 
abduction and reduction was 20 degrees and zero degrees 
without any pain; thumb abduction was 70 degrees, and 
adduction was 5 degrees, without any pain; the 
metacarpophalangeal joint of the index, long, ring, and 
little finger were to 80 degrees of flexion with pain; the 
proximal interphalangeal joint of the index, long, ring, and 
little finger was to 90 degrees of flexion with pain; and the 
interphalangeal joint had up to 80 degrees of flexion without 
any pain.  In addition, it was noted that there was no gap in 
the tip of the thumb and fingers, and no gap between the tip 
of finger and the proximal transverse crease of the palm.  
The veteran was able to approximate and oppose without any 
gap between the thumb pad and the finger.  Moreover, the 
examiner found that the left hand fatigue, weakness, and lack 
of endurance was no more than mild to moderate.  As such, the 
objective medical evidence does not support a finding of 
severe incomplete nor complete paralysis of the service-
connected left hand disorder.

For the reasons stated above, the Board finds that the 
veteran is entitled to a rating of no more than 20 percent 
for his service-connected left hand disorder.


II.  Malaria

Background.  Service connection was established for malaria 
by February 1946 rating decision.  An initial rating of 10 
percent was assigned, effective January 8, 1946.  However, 
this rating was subsequently reduced to the current 
noncompensable (zero percent) rating by a July 1948 rating 
decision, effective September 20, 1948.  This decision noted 
that there had been no evidence in the file of any malarial 
activity in the previous 12 months.

The medical records obtained in conjunction with the current 
increased rating claim reflect treatment and evaluation for a 
variety of medical conditions, but do not appear to contain 
any objective medical findings of active malaria, nor 
residuals thereof.

In July 2001, the veteran underwent a VA infectious immune 
disorders examination as part of his current increased rating 
claim.  He reported that he developed malaria in 1944, 
manifestations of which were fever, diarrhea, vomiting, 
anorexia, and jaundice.  Further, he reported that since that 
time he had had multiple recurrences of his malaria 
manifested by chills, fevers, and anorexia which lasted a day 
or two, and that the last episode was approximately 3 weeks 
ago.  However, he received no treatment for these episodes.  
On examination, he was found to be well-developed, well-
nourished, and in no acute distress.  Moreover, there was no 
hepato-splenomegaly, and no scleral icterus.  Diagnoses were 
malaria, and possible recurrence of malaria as manifested by 
clinical symptoms.  A thick smear for malaria parasites was 
ordered, but a May 2002 Report of Contact reflects that it 
was not done.  Additionally, a clinician reported that liver 
function tests for the past year were normal.  The clinician 
also stated that a malarial smear would not show a relapse 
unless the smear was taken during an active relapse.

A subsequent October 2004 VA medical examination noted, among 
other things, the veteran's history of malaria, and that he 
had had an infectious disease examination in the past.  In 
addition, the veteran indicated that he had experienced 
multiple recurrences of chills, fever, and anorexia lasting 
from 2 to 3 days, and that the last one occurred 2 weeks 
earlier.  Accordingly, a malarial parasite smear was to be 
done in order to diagnose and establish the malarial 
recurrence, and to correlate the clinical symptoms of the 
fever and chills with malarial parasite.  Thereafter, a 
December 2004 VA examination report stated that the veteran 
had no malarial parasite detected on the blood smear.  
Further, at present he had no chronic residual of malaria.  
The examiner noted that the veteran's claims file and medical 
charts were reviewed in their entirety.

The veteran has also submitted medical treatise articles 
detailing malaria symptoms.


Legal Criteria.  Under Diagnostic Code 6304, a 100 percent 
disability rating is warranted for malaria as an active 
disease.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. § 4.88b. 

The Board notes that the VA Schedule for Rating Disabilities 
for infectious diseases was revised, effective August 30, 
1996.  See 61 Fed. Reg. 39,875 (July 31, 1996). Since the 
veteran's current increased rating claim was initiated after 
August 1996, the revised criteria for rating malaria is the 
only applicable criteria for rating his disability even 
though the RO considered the veteran's claim under the old 
criteria.  See DeSousa v Gober, 10 Vet. App. 461 (1997).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected malaria.

The Board acknowledges that the veteran reported that he 
experiences recurrent episodes of his malaria, lasting from 1 
to 3 days, the last one being in 2004.  He has also submitted 
medical treatise articles in support of his contentions.  
However, as detailed above, the Board has already determined 
that the veteran's contentions cannot constitute competent 
medical evidence.  See Espiritu, supra.  Further, the medical 
evidence of record, to include the December 2004 VA 
examination report, contains no findings of active malaria, 
nor current residuals thereof to include liver or spleen 
damage.  In fact, this examination report specifically stated 
that the veteran had no malarial parasite detected on blood 
smear, nor any chronic residual of the malaria.  
Consequently, the veteran is not entitled to a compensable 
rating under Diagnostic Code 6304, nor for consideration of 
such a rating under any potentially applicable Diagnostic 
Code for residuals such as liver or spleen damage.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable evaluation for his service-connected malaria, 
and his claim must be denied.  Since the preponderance of the 
evidence is against the claim, it must be denied.  See 
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an increased rating for the veteran's a 
service-connected left shoulder disorder, currently evaluated 
as 30 percent disabling, is denied.

Entitlement to an increased rating of 20 percent for the 
veteran's service-connected left hand disorder is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to a compensable rating for service-connected 
malaria is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


